Citation Nr: 0910708	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an overpayment resulting from the Veteran's 
incarceration for a felony and status as a fugitive felon was 
properly created.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reduced the 
Veteran's compensation benefits due to his incarceration for 
a felony, effective June 11, 2005, creating an overpayment of 
$13,685.01.  By a March 2006 decision, the RO determined that 
the reduction should have begun on August 10, 2005, the 61st 
day of incarceration, as opposed to June 11, 2005.  The 
withholding was adjusted to correct for the error, resulting 
in an overpayment of $8,395.50.  In June 2006, the RO 
terminated the Veteran's disability compensation benefits due 
to his status as a fugitive felon, effective from July 19, 
2005, when the warrant was issued, to September 15, 2005, 
when the warrant was cleared.  The reduced rate of 10 percent 
was reinstated as of September 16, 2005.


FINDINGS OF FACT

1.  An April 1971 rating decision awarded the Veteran 
disability compensation benefits, effective November 4, 1970.  
His combined disability rating was 40 percent.

2.  On July 11, 2005, the Veteran was incarcerated for the 
commission of a May 2004 felony.

3.  In August 2005, the Veteran notified VA of his 
incarceration and requested that an apportionment of his 
benefits be awarded to his spouse.

4.  In August 2005, the RO proposed to reduce the Veteran's 
compensation benefits to 10 percent, based upon his 
incarceration for a felony.  

5.  In December 2005, the RO reduced the Veteran's 
compensation benefits due to his incarceration for a felony, 
effective June 11, 2005, creating an overpayment of 
$13,685.01.  

6.  By a March 2006 decision, the RO determined that the 
reduction should have begun on August 10, 2005, the 61st day 
of incarceration, as opposed to June 11, 2005.  The 
withholding was adjusted to correct for the error, resulting 
in an overpayment of $8,395.50.  

7.  A felon warrant was issued against the Veteran for a 
charge unrelated to his current incarceration on July 19, 
2005.  The RO received notice of this warrant in June 2006, 
along with notice that the warrant had been cleared on 
September 16, 2005, due to the Veteran already having been 
incarcerated for an unrelated offense.  There is no 
indication that the Veteran was convicted of a felony in 
relation to this warrant.

8.  In June 2006, the RO notified the Veteran of the proposal 
to terminate his disability compensation benefits, effective 
from July 19, 2005, the date the warrant was issued, to 
September 16, 2005, the date the warrant was cleared.

9.  In October 2006, the RO terminated the Veteran's 
disability compensation for the period from July 19, 2005, to 
September 16, 2005, due to his status as a fugitive felon, 
creating an overpayment of compensation benefits.

10.  Because the Veteran was already incarcerated for an 
unrelated offense, there is no evidence that he was either 
fleeing to avoid prosecution or custody or confinement after 
conviction for an offense, that he was attempting to commit a 
felonious offense, or that he was violating a condition of 
probation or parole imposed for commission of a felony.

11.  Despite receiving timely notification from the Veteran 
regarding his incarceration, VA did not adjust the Veteran's 
disability compensation but rather continued to erroneously 
pay his disability compensation until December 2005. This 
erroneous payment resulted in the current overpayment.

12.  The overpayment was solely the result of VA 
administrative error; the Veteran's actions did not 
contribute to the creation of the debt.



CONCLUSIONS OF LAW

1.  The termination of disability compensation benefits from 
July 19, 2005, to September 16, 2005, based upon the 
Veteran's status as a fugitive felon, was not proper.  
38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) 
(2008).

2.  The overpayment of disability compensation benefits was 
based solely upon VA administrative error.  Therefore, the 
overpayment was not properly created.  38 U.S.C.A. §§ 5112, 
5302 (West 2002); 38 C.F.R. § 3.500 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

The Veteran argues that the overpayment with which he has 
been charged was solely the fault of VA error and that the 
overpayment was therefore not properly created.  In this 
regard he also argues that at no time during the period 
during which the alleged overpayment was created did he meet 
the criteria for consideration as a fugitive felon, such that 
a termination of his compensation benefits, resulting in an 
additional overpayment, was not proper.

In first addressing whether the Veteran met the criteria for 
consideration as a fugitive felon, the applicable law states 
that a veteran eligible for compensation benefits may not be 
paid such benefit for any period during which he is a 
fugitive felon.  The term "fugitive felon" means a person who 
is a fugitive by reason of (A) fleeing to avoid prosecution, 
or custody or confinement after conviction, for an offense, 
or an attempt to commit an offense, which is a felony under 
the laws of the place from which the person flees, or (B) 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2008).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.

The record reflects that on July 11, 2005, the Veteran was 
incarcerated for the commission of a May 2004 felony.  He 
remained incarcerated on July 19, 2005, when a felon warrant 
was issued against the Veteran for a charge unrelated to the 
charge for which he was already incarcerated.  This warrant 
was cleared on September 16, 2005, due to the Veteran already 
having been incarcerated for an unrelated offense.  The RO 
received notice of the felon warrant in June 2006, along with 
notice that the warrant had been cleared in September 2005.

In June 2006, the RO notified the Veteran of the proposal to 
terminate his disability compensation benefits, effective 
from July 19, 2005, the date the warrant was issued, to 
September 16, 2005, the date the warrant was cleared.  The 
Veteran argued in response that he was not attempting to 
flee, as he was already incarcerated, and that his 
whereabouts were known by his probation officer.  He argued 
that his confinement precluded his consideration as a 
fugitive.

In October 2006, the RO nevertheless terminated the Veteran's 
disability compensation for the period from July 19, 2005, to 
September 16, 2005, due to his status as a fugitive felon, 
creating an overpayment of compensation benefits.

There is no indication that the Veteran was convicted of a 
felony in relation to the July 19, 2005, warrant.

Because the Veteran was not convicted of a felony in relation 
to the July 19, 2005, warrant, and he was already 
incarcerated for an unrelated offense, there is no evidence 
that he was either fleeing to avoid prosecution or custody or 
confinement after conviction for an offense, that he was 
attempting to commit a felonious offense, or that he was 
violating a condition of probation or parole imposed for 
commission of a felony.  Both the controlling statute and the 
regulation specifically include the intentional act of 
"fleeing to avoid prosecution" as a condition of finding 
fugitive felon status.  The facts of the Veteran's case also 
fail to meet the criteria for consideration as a fugitive as 
defined by Black's Law Dictionary:  there is in this case no 
evidence that the Veteran was in flight or in hiding.

Because the Veteran's whereabouts were known at the time the 
July 19, 2005, warrant was issued, and there is no evidence 
demonstrating that he was at that time attempting to flee or 
hide, the Board cannot conclude that the Veteran 
intentionally sought to evade prosecution, as is required for 
a finding of "fugitive felon" status.  Significantly, the 
mere presence of a warrant is not sufficient to establish 
fugitive felon status.  See e.g., Garnes v. Barnhart, 352 F. 
Supp. 2d 1059, 1066 (N.D. Cal. 2004); Hull v. Barnhart, 336 
F. Supp. 2d 1113 (D. Or. 2004) (holding that an intent to 
avoid prosecution was required for a fugitive felon finding 
under the Social Security Administration statute).

The Board is not charged with determining whether the Veteran 
engaged in criminal conduct to precipitate the issuance of 
the felony warrant, only to determine whether he may be 
considered a "fugitive felon" under the law.  As the Board 
has determined that the Veteran may not be considered to have 
been a fugitive felon for the period from July 19, 2005, to 
September 16, 2005, when the warrant was cleared, the 
termination of his disability compensation benefits during 
this period was not warranted.  Accordingly, any overpayment 
resulting from the payment of benefits during this period was 
not properly created.

Having determined that the Veteran may not be considered to 
have been a fugitive felon for the period from July 19, 2005, 
to September 16, 2005, the remaining question before the 
Board is whether the overpayment resulting from the Veteran's 
incarceration for a felony was properly created.

In order for the Board to determine that the overpayment was 
properly created, it must be established that the Veteran was 
not legally entitled to the benefits in question, or, if 
there was no legal entitlement, then it must be shown that VA 
was solely responsible for the Veteran erroneously being paid 
benefits.  The Veteran in this case contends that he does not 
owe the debt because it was created due to sole 
administrative error.  When an overpayment has been made by 
reason of an erroneous award based solely upon administrative 
error, the reduction of that award cannot be made retroactive 
to form an overpayment of debt owed to VA from the recipient 
of the erroneous award.  See 38 U.S.C.A. § 5112(b)(10); 38 
C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 
(2000).  Administrative errors include all administrative 
decisions of entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law. VAOPGPREC 2-90 (July 17, 1989), 55 
Fed. Reg. 27757 (1990).  Sole administrative error, however, 
may be found to occur only in cases where the Veteran neither 
had knowledge of, nor should he have been aware of the 
erroneous award.  Further, such error contemplates that 
neither the Veteran's actions nor his failure to act 
contributed to payment pursuant to an erroneous award.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Jordan v. 
Brown, 10 Vet. App. 171 (1997) (sole administrative error is 
not present if the payee knew, or should have known, that the 
payments were erroneous).

The record reflects that the Veteran was initially awarded 
disability compensation benefits by an April 1971 rating 
decision, effective November 4, 1970.  His combined 
disability rating was 40 percent.

In August 2005, the Veteran notified VA that he had been 
incarcerated on July 11, 2005, for the commission of a 
felony.  He acknowledged that the benefits payable to him 
would be reduced but requested that an apportionment of his 
benefits be awarded to his spouse.  At the time the Veteran 
was incarcerated, his combined disability rating was 60 
percent.  He was also in receipt of a total disability rating 
based upon unemployability as a result of service-connected 
disabilities.

A Veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and who has a 
combined rating of 20 percent or more shall not be paid 
compensation in excess of the amount payable for a disability 
evaluated as 10 percent disabling beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5313 (West 2002); 
38 C.F.R.§ 3.665(c)(1) (2008).  The Veteran does not dispute 
the reduction of his disability compensation benefits to 10 
percent as a result of his incarceration for a felony.

In August 2005, the RO proposed to reduce the Veteran's 
compensation benefits to 10 percent, based upon his 
incarceration for a felony.  Despite receiving timely 
notification from the Veteran regarding his incarceration, 
however, VA did not adjust the Veteran's disability 
compensation but rather continued to erroneously pay his 
disability compensation until December 30, 2005.  His 
benefits were reduced in December 2005, effective June 11, 
2005, creating an overpayment of $13,685.01.  A December 2005 
decision also awarded his spouse an apportionment of his 
benefits.  

By a March 2006 decision, the RO determined that the 
reduction should have begun on August 10, 2005, the 61st day 
of incarceration, as opposed to June 11, 2005.  In March 
2006, the RO contacted the Veteran's bank, requesting that 
the bank return to the RO the funds to be deposited in the 
Veteran's account.  The bank returned the requested funds, 
and the withholding was adjusted to correct for the error, 
resulting in an overpayment of $8,395.50.  

The Veteran timely requested a waiver of the collection of 
this overpayment in February 2006 correspondence and 
therefore meets the basic eligibility requirements for a 
waiver of recovery of the VA indebtedness.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2008).

Significantly, however, the Board finds that the overpayment 
was created solely as a result of VA administrative error and 
it cannot, therefore, be held to have been properly created.  
It is clear that the Veteran timely informed VA of his 
incarceration and that despite his notification VA continued 
to pay him disability compensation.  This overpayment was the 
result of administrative error.  In order for the overpayment 
to be considered the result of sole administrative error, and 
for the Veteran to consequently not be liable for the debt, 
the Veteran must not have known, or should have known, that 
the payments were erroneous.  The Veteran in this case was 
unaware of the erroneous overpayment because he was 
incarcerated and did not have access to his bank account.  
Additionally, the Veteran's family throughout that time 
period was regularly accessing and using the money in his 
bank account, as a result of which it was not immediately 
clear that he had been overpaid by VA.  In addition, the 
Veteran stated that he had no reason to suspect that he might 
have been overpaid because he had properly notified VA of his 
incarceration and had timely requested an apportionment of 
his benefits payable to his spouse.

The evidence of record does not demonstrate that the Veteran 
had knowledge that he was receiving benefits to which he was 
not entitled or that he otherwise acted or failed to act in 
such a way as to perpetuate the error.  Accordingly, the 
Board finds that the overpayment was solely the result of VA 
administrative error, and that the debt therefore was not 
properly created and cannot legally be charged to the 
Veteran.  Erickson v. West, 13 Vet. App. 495 (2000) (holding 
that when an overpayment has been made by reason of an 
erroneous award based solely on administrative error, the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award).

In view of the finding that the overpayment resulted solely 
as a result of VA administrative error, the Board finds that 
the RO's decision to adjust the Veteran's disability 
compensation effective August 10, 2005, to December 30, 2005, 
was improper and that the debt is not a valid debt to VA.  38 
U.S.C.A. §§ 5107, 5111(a), 5112(b)(2)(9)(10); 38 C.F.R. §§ 
3.401(b)(1), 3.500(b), 3.501(d)(2).  

Lastly, the Board notes that because the Veteran was not 
incarcerated until July 11, 2005, the reduction of his 
disability compensation benefits as of August 10, 2005, was 
premature, as he had not been incarcerated for 61 days as of 
August 10, 2005.  This error, however, is immaterial, given 
the Board's conclusion that the overpayment was not properly 
created.  






ORDER

Termination of the Veteran's disability compensation benefits 
from July 19, 2005, to September 16, 2005, based upon his 
status as a fugitive felon, was not proper.  His benefits for 
this period are therefore reinstated.

Waiver of the recovery of overpayment of VA disability 
compensation benefits in the amount of $8,395.50 is granted.


____________________________________________
STEVEN D.  REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


